IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,883-01


                        EX PARTE JUAN JOSE RAMIREZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 12225-A IN THE 63RD DISTRICT COURT
                            FROM VAL VERDE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated

robbery and was sentenced to fifteen years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his guilty plea was not knowingly and voluntarily entered. Applicant

alleges that he was intoxicated and was unaware of the offense being committed by his co-

defendants. Applicant alleges that he did not participate in the planning or execution of, or the flight

from, the offense. However, despite Applicant’s desire to have a trial on the charges, Applicant

alleges that his trial counsel told him that he would be convicted and would probably receive a 40-
                                                                                                      2

year sentence if he went to trial. Applicant alleges that he was offered a fifteen-year sentence in

exchange for a plea of guilty, but that he asked trial counsel to make a ten-year counter offer.

According to Applicant, the D.A. told trial counsel within the hearing of Applicant that the minimum

sentence applicable to the offense was ten years, and that a minimum sentence would not be offered.

Applicant alleges that he agreed to the fifteen-year sentence believing incorrectly that ten years was

the minimum applicable sentence. Applicant concedes that he was admonished as to the proper

sentencing range by the trial court, but “was too intimidated to complain and had been pressured into

making the plea agreement to begin with.”

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims by stating whether he performed pre-trial

investigation, whether he advised Applicant of the true punishment range for the offense charged,

and what advice, if any, he gave to Applicant with respect to pleading guilty or taking the case to

trial. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make findings as to whether Applicant
                                                                                                      3

knowingly and voluntarily entered his plea of guilty in this case. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 17, 2014
Do not publish